VAUGHN, Judge.
Defendant’s first contention is that the court erred in admitting testimony as to the results of a breathalyzer test.
The test was administered within seventy minutes of the time defendant was first observed driving his automobile. Defendant’s contention that the results were not admissible by reason of the delay is without merit. State v. Cooke, 270 N.C. 644, 155 S.E. 2d 165.
Defendant next argues that his general objection to the admission of the results of the test should have been sustained for the reason that the evidence failed to show that the test was administered according to methods approved by the State Board of Health as required by G.S. 20-139.1.
The evidence discloses that the officer who administered the test met the requirements of G.S. 20-139.1 (b). At trial, defendant’s counsel stated that he raised no question as to the qualifications of the officer. In addition to other details as to the operation of the machine, the officer testified that he “ . . . followed the operational check list on the machine as set up by the State Board of Health.” Defendant’s counsel was not restricted in his extensive cross-examination of the witness as to the manner in which the test was administered. We hold that the requirements of the statute were met and the results of the test were properly admitted. State v. Powell, 279 N.C. 608, 184 S.E. 2d 243.
Defendant’s next assignment of error relates to the court’s instructions as to the weight to be given defendant’s testimony. After proper instructions as to the jury’s duty to scrutinize defendant’s testimony, the jury was instructed “ . . . that after you have so scanned and scrutinized his testimony carefully, if you come to the conclusion that he is telling the truth, then you would give his testimony the same weight that you would give to the testimony of a disinterested, credible witness.” Defendant’s argument that the quoted portion of the charge “casts *592the inference that not only is the defendant interested, but also not credible” is without merit. State v. McKinnon, 223 N.C. 160, 164, 25 S.E. 2d 606. Defendant’s third assignment of error is without merit and does not require a discussion.
No error.
Judges Parker and Graham concur.